Citation Nr: 1818679	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-01 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1. Whether new and material evidence has been received to reopen the claim for service connection for a bilateral knee disability.

2. Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to February 1975 and June 1975 to October 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran presented testimony at a Board hearing before the undersigned in December 2017, and a transcript of the hearing is associated with his claims folder. 


FINDINGS OF FACT

1. A May 2008 rating decision denied service connection for a bilateral knee disability; the Veteran did not appeal that decision or submit new and material evidence within one year, and it became final. 

2. Evidence received since the May 2008 rating decision related to a previously unestablished fact needed to substantiate the underlying claim of service connection for a bilateral knee disability.

3. It is reasonably shown that the Veteran has been medically diagnosed with bilateral knee strain that is etiologically attributable to her military service.



CONCLUSIONS OF LAW

1. The May 2008 rating decision denying service connection for a bilateral knee disability is final. 38 U.S.C. §§ 7105, 7108; 38 C.F.R. §§ 3.109, 20.200, 20.201, 20.302, 20.305.

2. New and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral knee disability. 38 U.S.C. §§ 5108, 7105; 38 C.F.R. §3.156.

3. Service connection is warranted for bilateral knee strain. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Whether new and material evidence has been received to reopen the claim for service connection for a bilateral knee disability.

There had been a prior unappealed rating decision denying service connection for bilateral knee disability in May 2008, with notice at that time and no new and material evidence being received within 1 year thereof. Accordingly, that decision is final. 38 U.S.C. § 7105 (West 2014). After reviewing the record, however, the Board finds that the April 2015 VA medical examination which diagnosed bilateral knee strain and found it was at least as likely as not incurred during service is new and material evidence which has been received to permit reopening of the claim for service connection for bilateral knee disability. Accordingly, the claim will be considered on its merits.

Entitlement to service connection for a bilateral knee disability

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service. See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a). A disease diagnosed after discharge may still be service connected if all the evidence establishes that it was incurred in service. 38 C.F.R. § 3.303 (d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability. See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102. When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, and summarizes the relevant evidence where appropriate. The Board's analysis below focuses specifically on what the evidence shows, or fails to show, as to the claim.

Based on the evidence, the Board finds that service connection is warranted for bilateral knee strain.  The evidence is at least in equipoise that the Veteran's bilateral knee strain was incurred in service.

Service treatment records (STRs) reflect the Veteran sought treatment for bilateral knee complaints. (See December 1973, January 1974, and July 1975 Chronological Record of Medical Care). Specifically, the Veteran's STRs reflect that during active service, she fell down steps which resulted in swollen knees and reduced range of motion.  She received a Cortisone shot in the right knee and her left knee was aspirated twice.  Additionally, the STRs note the Veteran injured her right knee during physical training. 

In a May 2013 VA medical examination, the Veteran was diagnosed with right knee chondromalacia patella and left knee strain. The May 2013 VA medical examination concluded that the Veteran's claimed bilateral knee condition is less likely than not incurred in or caused by her military service based on the incorrect fact that the Veteran's STRs were silent in regard to treatment or complaints of a bilateral knee condition.  However, as noted above, the Veteran's STRs reflect multiple annotations of knee injuries and treatment during the Veteran's active service. Thus, the May 2013 examiner's medical opinion was based, at least in part, on inaccurate facts.  Therefore, it has no probative value in regard to the claim. See Reonal v. Brown. 5 Vet. App. 458, 461 (1993). 

The Veteran was afforded another VA medical examination on April 6, 2015. The examination report diagnosed the Veteran with bilateral knee strain. The VA physician opined that the Veteran's bilateral knee strain is at least as likely as not incurred during her military service. The VA physician's medical opinion was based on a review of the claims folder, the Veteran's in-service treatment/complaints, and her current symptoms associated with her bilateral knee condition.

The claims folder also includes an April 15, 2015 VA medical opinion. The VA nurse practitioner opined that the Veteran's bilateral knee strain is less likely as not related to acute resolved knee conditions in 1973 and 1975. The examiner noted the Veteran's in-service knee injuries, but concluded that it her bilateral knee condition was resolved based on her military separation examination, which noted the Veteran's knees as normal. 

In light of the objective clinical medical evidence, and the Veteran's credible and competent statements in support of the claim, the Board finds that the evidence is at least in equipoise regarding service connection for bilateral knee strain and will resolve reasonable doubt in favor of the Veteran. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Accordingly, service connection for bilateral knee strain is granted. 38 U.S.C. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence has been received to reopen the claim for service connection for bilateral knee disability.

Service connection for a bilateral knee strain is granted.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


